DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites "a second chafer apex" in line 2. The tire has a chafer and an apex as two different structures and it is unclear as to what is meant by a "chafer apex." For the purpose of examination, it is assumed that claim recites a --second chafer-- on an axially outer side of the second ply as this appears to be consistent with the illustration in the specification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirai (JP06-143949, with English machine translation).
Regarding claims 1 and 11, Shirai discloses a tire comprising a tread (tread portion 1), a sidewall (sidewall portion 2), a carcass comprising a first ply (inner layer 6), a second ply that terminates adjacent the bead structure (see outer layer 7, terminates adjacent to core 4), a bead core (4), a chafer (rubber forming rim contact surface of bead portion 3), an apex (bead filler 5), and an inner stiffener member (see reinforcement layer 10 which extends between filler 5 and carcass inner layer 6). See Figure 1. The reinforcement layer 10 is shown to extend from a location proximate the bead core (4) to a location radially outward from the apex (see Fig. 1). As to claim 11, the inner part of the reinforcement layer is between a portion of the first ply and the apex and the outer part is between the main body of the first ply and the turn up end of the first ply.
Regarding claims 3 and 13, the apex is on a radially inner side of the sidewall.
Regarding claim 10, the inner stiffener member contains a reinforcing material (the reinforcement layer 10 comprises steel or fiber cords ([0005]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-7, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai (JP06-143949, with English machine translation) as applied to claim 1 above, and further in view of Amano (US 2013/0133806).
Regarding claims 2, 5-7, 12, and 15, Shirai's tire has a bead portion with a rim contacting area. The rubber which forms that area is construed as a chafer. Shirai does not expressly detail the chafer structure and is silent to a second chafer. Shirai is also silent as to a second apex. In the same field of endeavor of tire bead structures, Amano discloses a tire having first and second carcass plies and a bead having a first chafer (chafer 80), a second chafer (rubber chafer 50), and a second apex (second bead filler 40). Amano teaches chafer 80 is provided for preventing toe chipping ([0038]). Chafer 50 and second bead filler 40 are provided to reduce heat generation, bead weight, and improve bead endurance ([0059,0060,0063]). The second chafer (50) abuts a rim as see in Fig. 2 and is axially adjacent the second apex (40). The second apex extends from a radially outer side of the bead core along the second ply to a location adjacent both the sidewall and the second chafer (point 45 lies next to point 55a where sidewall and second chafer join). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire of Shirai with a first chafer, second chafer, and second apex as disclosed by Amano for the purpose of preventing toe chipping, reducing bead weight and heat generation, and improving bead endurance ([0038, 0059,0060,0063]).
Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai (JP06-143949, with English machine translation) as applied to claim 1 above, and further in view of Tonezzer et al. (US 2003/0106627). 
Regarding claims 4 and 14, Shirai does not disclose the bead apex as positioned on an axially outer side of the bead core; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured Shirai such that the bead filler extends to an axially outer side since Tonezzer, similarly directed toward a tire bead, teaches configuring the bead core with a hexagonal section and the bead filler with a dovetail profile in order to improve uniformity of the bead, reduce weight, and attain an extra degree of freedom during the design phase of the bead region ([0049,0081-0088], See Figs. 1-2).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai (JP06-143949, with English machine translation).
Regarding claims 8 and 9, Shirai does not expressly disclose the composition of the apex and chafer; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the apex and chafer with a reinforcing material since Examiner takes Official Notice that is extremely common and conventional in the tire art to employ reinforcing fillers (carbon black and/or silica) in apex and chafer layers in order to improve physical properties of the rubber (e.g., hardness, stiffness).

Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai (JP06-143949, with English machine translation) in view of Amano (US 2013/0133806).
Regarding claims 16-18, Shirai discloses a tire comprising a tread (tread portion 1), a sidewall (sidewall portion 2), a carcass comprising a first ply (inner layer 6), a second ply that terminates adjacent 
Shirai's tire has a bead portion with a rim contacting area. The rubber which forms that area is construed as a chafer. Shirai does not expressly detail the chafer structure and is silent to a second chafer. Shirai is also silent as to a second apex. In the same field of endeavor of tire bead structures, Amano discloses a tire having first and second carcass plies and a bead having a first chafer (chafer 80), a second chafer (rubber chafer 50), and a second apex (second bead filler 40). Amano teaches chafer 80 is provided for preventing toe chipping ([0038]). Chafer 50 and second bead filler 40 are provided to reduce heat generation, bead weight, and improve bead endurance ([0059,0060,0063]). The second chafer (50) abuts a rim as see in Fig. 2 and is axially adjacent the second apex (40). The second apex extends from a radially outer side of the bead core along the second ply to a location adjacent both the sidewall and the second chafer (point 45 lies next to point 55a where sidewall and second chafer join). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire of Shirai with a first chafer, second chafer, and second apex as disclosed by Amano for the purpose of preventing toe chipping, reducing bead weight and heat generation, and improving bead endurance ([0038, 0059,0060,0063]).
Regarding claim 19, Shirai and Amano do not expressly disclose the composition of the first and second apex; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the apexes with a reinforcing material since Examiner takes Official Notice that is extremely common and conventional in the tire art to employ reinforcing fillers (carbon black and/or silica) in apex layers in order to improve physical properties of the rubber (e.g., hardness, stiffness).
Regarding claim 20, the inner stiffener member contains a reinforcing material (the reinforcement layer 10 comprises steel or fiber cords ([0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Honda (US2019/0030952) discloses an outer apex that alternatively extends beyond the outer chafer and directly contacts the sidewall rubber (see Fig. 1 and Fig. 2, 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.